                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       Case No. 3:19cr130
                                            )
OKELLO T. CHATRIE,                          )
          Defendant                         )


                   DEFENDANT’S NOTICE OF SATISFACTION
             WITH GOOGLE RESPONSE TO SUBPOENA DUCES TECUM

       Okello Chatrie, through counsel, notifies the Court that undersigned counsel have reviewed

the affidavits that Google filed in response, see ECF No. 96, to Mr. Chatrie’s subpoena duces

tecum in ECF No. 86. The affidavits that Google filed in response to the subpoena satisfy the

requests in the subpoena duces tecum in ECF No. 86. The Court can conclude that Google has

fulfilled its obligations under the subpoena duces tecum in ECF No. 86.

                                            Respectfully submitted,
                                            OKELLO T. CHATRIE

                                     By:    ___________/s/____________
                                            Laura Koenig
                                            Va. Bar No. 86840
                                            Counsel for Defendant
                                            Office of the Federal Public Defender
                                            701 E Broad Street, Suite 3600
                                            Richmond, VA 23219-1884
                                            Ph. (804) 565-0881
                                            Fax (804) 648-5033
                                            laura_koenig@fd.org

                                            Michael W. Price
                                            NY Bar No. 4771697 (pro hac vice)
                                            Counsel for Defendant
                                            National Association of Criminal Defense Lawyers
                                            Fourth Amendment Center
                                            1660 L St. NW, 12th Floor
                                            Washington, D.C. 20036
                                            Ph. (202) 465-7615
                                            Fax (202) 872-8690
                                            mprice@nacdl.org

                                            Paul G. Gill
                                            Va. Bar No. 31461
                                            Counsel for Defendant
                                            Office of the Federal Public Defender
                                            701 E Broad Street, Suite 3600
                                            Richmond, VA 23219-1884
                                            Ph. (804) 565-0870
                                            Fax (804) 648-5033
                                            paul_gill@fd.org


                                CERTIFICATE OF SERVICE


      I hereby certify that on March 12, 2020, I filed the foregoing with the Clerk of Court using
the CM/ECF system, which will send a notification of such filing (NEF) to all counsel of record.

                                                    ___________/s/____________
                                                    Laura Koenig
                                                    Va. Bar No. 86840
                                                    Counsel for Defendant
                                                    Office of the Federal Public Defender
                                                    701 E Broad Street, Suite 3600
                                                    Richmond, VA 23219-1884
                                                    Ph. (804) 565-0881
                                                    Fax (804) 648-5033
                                                    laura_koenig@fd.org
